COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MATTHEW FLOREZ AND LEXUS                                        No. 08-19-00302-CV
 BROWN,                                          §
                                                                    Appeal from the
                  Appellants,                    §
                                                                  143rd District Court
 v.                                              §
                                                               of Reeves County, Texas
                                                 §
 PASCUAL Q. OLIBAS,                                            (TC# 19-07-23056-CVR)
                                                 §
                  Appellee.
                                             §
                                           ORDER

       Pending before the Court is a motion to substitute counsel filed by James Lucas. The

motion is GRANTED. The Court has changed its records to reflect that Mr. Mario A. Gonzalez

will be receiving notices on behalf of the Appellee.

       IT IS SO ORDERED this 9th day of July, 2021.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.